Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 1 of 10
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 2 of 10
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 3 of 10
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 4 of 10
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 5 of 10
             Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 6 of 10




                 h.         On September 30, 2020, Fox 7 Austin published another article entitled,

"Travis County voters can hand deliver personal mail in ballots starting Oct. I," which described

Travis County's plans to begin accepting voter's personal delivery of their mail-in ballots at

numerous locations the very next day in accordance with the Governor's Original Proclamation.

https://vvww. rox 7austi n.com/ncws/travis-count, -voters-can-hand-JcIi vcr-personal-mai 1-in­

bal lots-starting-oct- I.

        6.       Mail-In Ballots Have Already Been Received by In-Person Drop Off as of October

1, 2020. The November Election is already underway. Mail-in ballots are already being received.

In accordance with the Governor's Original Proclamation, Travis County accepted mail-in ballots

that were dropped off by voters at different locations on October 1, 2020, before his second

proclamation was issued. With voting already underway, changing the procedure mid-stream is a

disruption of the election process. My office is complying with the Governor's October 1, 2020,

Proclamation and has accepted mail-in ballots at only one location beginning October 2, 2020.

As of October 2, 2020, my office has received a total of 716 mail-in ballots by in-person drop

off, just on the first days of early voting.

        7.       Travis County and Other Large Urban Counties Require Expanded Early In-Person

Voting and Expanded Drop Off for Mail-in Ballots to Conduct a Safe and Fair General Election.

Travis County is the 5 th most populous county in Texas. Like most other counties in Texas, Travis

County has experienced an increase in registered voters (over 844,000 in Travis County) and a

large increase in the number of voters who are seeking to vote by mail rather than in-person. This

is particularly true among eligible voters aged 65 and older who are most at risk for experiencing

harmful effects from contracting COVID-19, including a high percentage of reported deaths.

Permitting voters who are eligible to vote by mail to drop off their ballots in-person during the



814083
Page 6 of 11
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 7 of 10
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 8 of 10
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 9 of 10
Case 1:20-cv-01006-RP Document 18 Filed 10/05/20 Page 10 of 10
